Title: Thomas Jefferson to Samuel J. Harrison, 19 May 1812
From: Jefferson, Thomas
To: Harrison, Samuel Jordan


          Sir Mo Poplar Forest May 19. 12.
           My memory is so bad that notwithstanding your explanation of yesterday of the proposition respecting mr Bankhead’s tobacco, I no longer recollect it with sufficient distinctness for him to decide on. have the goodness to put a line into the post office, stating it, & addressed to me at Monticello, where it will arrive nearly as soon as I shall.
          In your answer to Scott I think you need only refer to your co-defendant for the general justification of the title to the lands, acknoleging notice of his claim under the location of his land warrant in 1803. inasmuch as that was his defence at the trial of the writ of forcible entry at which you were present but denying notice of any previous entry or location, for we all remember that none such were then brought forward and that his sole reliance was on his location of 1803. and his having peaceably & not forcibly entered.
          Accept the assurance of my esteem & respect.Th: Jefferson
        